Citation Nr: 1538336	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for avascular necrosis of the left shoulder.

2. Entitlement to an initial rating higher than 20 percent for avascular necrosis of the right shoulder.

3. Entitlement to an initial rating higher than 10 percent for avascular necrosis of the left hip.

4. Entitlement to an initial rating higher than 10 percent for avascular necrosis of the right hip.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and P.M.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for avascular necrosis of the bilateral shoulders assigning separate 20 percent ratings, effective December 4, 2001; and granted service connection for avascular necrosis of the bilateral hips assigning separate 10 percent ratings, effective October 15, 2003.  Jurisdiction presently resides with the RO in Jackson, Mississippi.  This case was remanded in March 2014 for further development.  In that remand, the Board took jurisdiction of the TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board Central Office hearing in June 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but this case is not ready for adjudication.  It must be remanded for further development, to allow the Veteran a full and complete review of his claims.

In August 2014, the Veteran underwent a VA examination for bilateral hips and bilateral shoulders.  The examiner noted the Veteran's right hip had a flexion of 80 degrees and extension of 5, with no objective evidence of painful motion, and the right hip had a flexion of 85 degrees and extension of 5, with no objective evidence of painful motion.  After repetitive use, both hips had a flexion of 80 and extension of five.  The Veteran's right shoulder was indicated as having flexion and abduction of 80 degrees, with no evidence of painful motion, and the left shoulder had flexion of 80 degrees and abduction of 75 degrees, with no evidence of painful motion.  After repetitive use testing, the examiner noted that the measurements remained the same.

In May 2015, the Veteran objected to the findings of the VA examiner, particularly with the range of motion measurements and "the level of no pain or little pain."  Lay persons are competent to provide opinions on some medical issues, and the Veteran is the best arbiter of his own understanding of pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Based on the objections of the Veteran, the Board remands the Veteran's claims for a new VA examination, with a focus on recording the functional limitations due to pain.

The Veteran's claim for TDIU must also remanded, because it is inextricably intertwined with the Veteran's claims for increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of entitlement to TDIU cannot be decided until the Veteran's claim for increased ratings are resolved; therefore, the Board remands the TDIU claim as well.

Lastly, in a May 2015 letter, the Veteran indicated that he would like additional time in order to submit new supporting evidence.  The Veteran is encouraged to do so during this period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his avascular necrosis.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to a new examiner who is qualified to give an opinion on the Veteran's avascular necrosis of the bilateral shoulders and bilateral hips, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the May 2015 letter regarding his painful motion.

c) The examiner must make the following determinations:

i) Identify any orthopedic findings related to the Veteran's service-connected avascular necrosis of the bilateral shoulders and hips and fully describe the extent and severity and those symptoms. 

ii) Provide the ranges of motion of the Veteran's hips and shoulders, i.e. flexion, abduction, and rotation, in degrees. 

iii) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain. Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  

iv) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  The examiner is admonished to carefully record any and all functional limitations due to pain.

v) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain. If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

d) If the Veteran's conditions show signs of worsening since his last examination, the examiner must provide an opinion as to whether, since December 2001 for the shoulders and October 2003 for the hips, it is at least as likely as not (50% or greater probability) that the Veteran's service-connected avascular necrosis disabilities (alone or in combination with his other service-connected disabilities) rendered him unable to secure or follow a substantially gainful occupation. In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by his nonservice-connected disabilities.  Consideration should also be given to the side-effects of the medications the Veteran takes to manage his current conditions.

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




